This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 OLIVIA KILGORE,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 32,767

 5 FRANZ KILGORE,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Valerie M. Huling, District Judge

 9 Roger Moore
10 Albuquerque, NM

11 for Appellee

12 Shannon Robinson
13 Albuquerque, NM

14 for Appellant


15                                 MEMORANDUM OPINION

16 BUSTAMANTE, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.

4       Dismissed.

5       IT IS SO ORDERED.

6
7                                   _______________________________________
8                                   MICHAEL D. BUSTAMANTE, Judge
9 WE CONCUR:


10
11 CYNTHIA A. FRY, Judge


12
13 LINDA M. VANZI, Judge




                                           2